DixoN, C. J.
Where a patent has been issued by tbe proper *380officers of the United States, the presumption is that it is valid and passes the legal title. It is, furthermore, prima facie evidence of itself that all the incipient steps had been regularly taken before the title was perfected by the patent. Minter v. Crommelin, 18 Howard (U. S.), 87, and cases cited. With this presumption existing in favor of the validity of the patent and of the title of the patentee, and evidence of the regularity of the proceedings upon which it was issued, with the patent recorded in the office of the register of deeds, and the patentee in full and exclusive possession of the land, holding and controlling it as his own, the defendant Bailey,-having no notice in fact of the adverse claim of the plaintiff, became purchaser from the patentee for a valuable consideration. The history of his purchase,' or the manner in which it came about, is immaterial. The important facts are, that he purchased for value, and without knowledge of the claim of the plaintiff. Now, putting the case in the most favorable light possible for the plaintiff, and more favorably, we think, than the evidence will authorize, namely, that he furnished the money to enter the land, receiving the certificate in his own name and for his own use, and that his father, the patentee, to whom the patent was issued through mistake, had no equitable title or interest, how stands the claim here presented ? In our judgment, the title of the defendant Bailey is obviously superior. Indeed this is not denied by the learned counsel for the plaintiff, unless Bailey is to be affected with constructive notice of the plaintiff’s claim; and this is the real question involved. It is argued, in the first place, that he is chargeable with such notice, and is not within the general rule protecting purchasers in good faith and for a valuable consideration, because the source of his title was a patent issued by the officers without authority, and documentary evidence of the mistake or want of authority existed on the files and records of the general land office at Washington, which were open to inspection. It was said that it was *381bis duty to have examined and ascertained tbe mistake, and if be neglected to do so he acted at his peril, and cannot be regarded as a purchaser in good faith. It will be readily perceived that this doctrine directly conflicts with the authorities above cited. A patent being the highest evidence of title from the government, and presumptively valid, the purchaser from the patentee, or those holding under him, is not required to go behind it, and to know that the previous steps to justify the making of it have been regularly taken. The law presumes that they were so taken, and on this presumption the purchaser may safely proceed until he receives notice to the contrary. The doctrine contended for may be true of different purchasers from the government of the same tract of land, which sometimes happens through mistake or otherwise. The last purchaser in such case may be, and no doubt is, chargeable with knowledge of any facts appearing by the records of the land office at which he purchases, or of the general land office, going to show the claim or title of the first purchaser. And the doctrine may, under some circumstances, perhaps, be carried somewhat farther; but it clearly does not apply to a case like this; and the authorities cited by counsel do not sustain his position. Those which may be supposed to bear most directly upon the question are 2 Clarke (Iowa), 1, and 1 Ind. 211. In the'former, the grantee of the patentee was an assignee for the benefit of creditors, and it was held that he was not cm innocent purchaser. The court say that, in point of fact, he was a purchaser with notice of all the plaintiff’s rights; and in point of law, he stood in the same attitude; he was but the patentee himself, for he held but as trustee for the patentee’s creditors. And the observation that, as between conflicting entries, the doctrine of notice is discarded, was made with reference to persons claiming the relation of assignees or judgment creditors of the patentee, who take no better title than the patentee himself has. And in the latter case the point decided was, that if a patent be issued by *382mistake, or without authority, the party having the previous equitable title may, by bill in chancery, obtain from the patentee, or his volunta/ry grantee, the legal title.
In the second place, it is contended that Bailey was chargeable with notice because the duplicate certificate issued to the plaintiff was of record in the office óf the register of deeds. It does not clearly appear from the printed case that the certificate was so recorded, and we can find no statute which authorized the register to receive and record it. But, assuming that it was recorded, and the recording authorized, so that Bailey was bound to take notice of it and to know that the entry was made by the plaintiff, Henry Sehnee, while the patent was issued to the defendant George Sehnee, still that was no evidence or notice that the patent was wrongfully issued, or made without authority. It was no evidence, for the reason that the certificate was by law assignable, and that, being assigned, the patent would be made to and in the name of the assignee. Brightly’s Dig. p. 498, § 222; Lester’s Land Laws, 351. The patent having been issued to George Sehnee, the presumption was that it was lawfully issued, and that the certificate had been assigned to him, which assignment was not required to be, and indeed could not have been, recorded in the ' office of the register of deeds.
But there are still other grounds upon which the claim of the plaintiff must be defeated. The land was entered in 1849, and the patent issued in 1850. The plaintiff received the patent from the office, and delivered it to his father. He was fully aware of the mistake at that time, and toQk no steps to rectify it, but went to California in the year 1852, leaving his father, as he had always theretofore been, in possession of the land and of the patent. He remained in California ten years and upwards, making no claim to the land, but allowing his father to hold and deal with it as his own. He returned from California in 1862, long after Bailey had acquired his interest, *383and subsequently instituted this action. Under these circumstances, we have no hesitancy in saying that he is estopped from setting up any equitable title to the land as against a purchaser for value from his father without notice of his claim.
By the Court. — Judgment affirmed.